Citation Nr: 0841671	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-14 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia patella, left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's left knee chondromalacia patella is 
characterized by pain and flexion limited to 90 degrees at 
worst, but with full extension.

2.  The veteran's only service-connected disability is 
chondromalacia patella, left knee, for which a 10 percent 
evaluation has been assigned.

3.  The veteran has a high school education and was trained 
in combat engineering in service.  He has work experience as 
a dry wall finisher, and last worked full-time in 1999.

4.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5024, 5260, 5261 (2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased 
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate claims for an increased rating and TDIU, as well 
as what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  This 
letter advised the veteran to submit evidence showing that 
his service connected disability renders him unable to secure 
and follow gainful employment, as well as advising him to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  Letters dated in March 2006, May 
2006, and May 2008 informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life, and provided examples of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  These letters also notified the 
veteran of the evidence needed to establish an effective 
date.  The May 2008 letter provided relevant rating criteria 
for evaluating his disability.  The case was last adjudicated 
in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records, VA treatment records, VA examination 
reports, and information from the Social Security 
Administration.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating - Chondromalacia Patella, Left Knee

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history; reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The veteran contends that he is entitled to a higher 
evaluation for his disability due to increasing pain in his 
left knee.  His chondromalacia patella, left knee, has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which rates tenosynovitis on limitation 
of motion of affected part, as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
authorized when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups; and a 
20 percent rating is authorized when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

Turning to the evidence, as documented in a May 2004 VA 
treatment record, the veteran received a steroid injection to 
treat pain in the medial aspect of his left knee joint.  An 
examination of his left knee at that time revealed full 
extension and flexion to 140 degrees, with ligaments intact.  
An x-ray was normal.

The veteran underwent a VA joints examination in July 2005.  
At this examination, the veteran walked with a small limp to 
favor the left leg.  He complained of pain at the anterior 
and medial aspects of his left knee, but stated that his pain 
was helped by medication.  He also complained of occasional 
stiffness, swelling, and a locking sensation in his left 
knee.  It was noted that his left knee pain had worsened in 
the previous two years and that, as a result, he had been 
using a left knee brace since 2003.  He reported experiencing 
flare-ups of left knee pain upon walking for five to ten 
minutes, climbing, and walking up and down stairs.  The 
veteran had no history of episodes of dislocation, 
subluxation, or inflammatory arthritis of the left knee.  

Upon examination, active and passive range of motion of the 
left knee revealed normal extension of 0 degrees without 
pain, and flexion limited by pain to 90 degrees.  Examination 
of the left knee also revealed some effusion and crepitation 
on motion, but no erythematous change, no muscle spasm or 
atrophy, and no instability were noted.  Repetitive use 
showed no fatigue, no incoordination, no lack of endurance, 
and no additional loss of motion secondary to pain.  However, 
he was unable to squat and unable to stand on heel and toe.  
The veteran was diagnosed with chondromalacia patellae of the 
left knee with tendon inflammation, with residual pain and 
limitation of motion, and no instability.

VA treatment records from July 2004 through December 2007 
document the veteran's ongoing complaints of left knee pain.  
In June 2006 and February 2007, the veteran reported feeling 
as though the bones in his left knee were grinding together.  
In March 2007, he reported that his left knee was getting 
weaker and that it was hard for him to walk.

The veteran underwent another VA joints examination in 
January 2008.  At this examination, the veteran used a cane 
and walked with a limp.  He complained of pain in the 
anterior aspect of his left knee, but stated that his pain 
was helped by medication.  It was noted that the veteran wore 
a brace on his left knee and that his weight-bearing was 
fair.  He reported experiencing flare-ups of left knee pain 
with any strenuous activity.  With regard to his left knee, 
the veteran was noted to have no episodes of dislocation, no 
inflammatory arthritis, and no ankylosis.  Upon examination, 
range of motion of the left knee measured 0 degrees of 
limitation of extension and 140 degrees of flexion, with pain 
at the extremes of motion.  Examination of the left knee also 
revealed crepitus, but no edema, no effusion, no instability, 
no weakness, no tenderness, no redness, no heat, and no 
abnormal movement or guarding of movement was noted.  With 
regard to functional impact, no fatigue, no weakness, no lack 
of endurance, and no limitation were shown.  Repetitive 
motion did not cause any limitation, and the examiner stated 
that he would need to resort to mere speculation in order to 
estimate range of motion loss with a flare-up.  The veteran 
was diagnosed with chondromalacia patella, left knee.

VA treatment records from April 2008 through August 2008 
continue to document the veteran's ongoing complaints of left 
knee pain.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's chondromalacia patella, left 
knee, is appropriately evaluated as 10 percent disabling.  
The objective findings of record do not reflect limitation of 
motion of the left leg to 30 degrees of flexion or 15 degrees 
of extension to warrant a rating in excess of 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5260, 5261 (2008).  In 
this regard, the veteran's left knee extension had been 
reported as full throughout the course of the claim, and his 
flexion has been shown to be, at worst, 90 degrees when 
considering complaints of pain.  Thus, even considering the 
veteran's subjective complaints of pain, the medical evidence 
of record does not support any additional limitation of 
motion in response to repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the veteran's service-connected disability is not manifested 
by ankylosis, recurrent subluxation, lateral instability, 
dislocation of semilunar cartilage, or malunion of tibia and 
fibula, Diagnostic Codes 5256, 5257, 5258, and 5262 do not 
apply.  

The Board has considered whether the veteran's chondromalacia 
patella, left knee, presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 10 percent at any time during the course of the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2008).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. 4.16(a) (2008); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran is only service-connected for 
chondromalacia patella, left knee, evaluated as 10 percent 
disabling.  Thus, his service-connected disability does not 
meet the above-stated percentage requirements.  As such, the 
criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993).

The record reveals that the veteran has a high school 
education.  While the veteran reported on his December 2006 
application for TDIU that he had only three years of high 
school, his prior application for such filed in July 2005, 
and his original application for compensation filed in 
December 1999 reflect that he has a high school education.  
The Board finds the earlier applications to be more probative 
and credible than the December 2006 application filed after 
his claim for TDIU was denied.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  The evidence also reveals that the veteran was 
trained in combat engineering in service, and has work 
experience as a dry wall finisher.

An August 2001 private treatment record noted that the 
veteran was currently working as a dry wall finisher but that 
he was having quite a bit of difficulty with this job, as it 
required bending, stooping, climbing, and prolonged standing; 
a private examiner opined that the veteran's chondromalacia 
patella, left knee, would prevent the veteran from doing this 
type of work.  

An October 2001 VA examination noted the veteran worked until 
1998 when his job ended because the building burned down and 
he has not worked since.  It was noted that he was called 
inside from smoking a cigarette, and walked normally until he 
was in the examining room, then began to limp.

A May 2002 private treatment record noted that the veteran 
reported he was out of work due to his left knee injury.

An August 2003 VA treatment record noted that the veteran had 
not been working since 1998 because of a back problem and 
left knee problem.

At his July 2005 VA joints examination, it was noted that the 
veteran had been employed until 1999in a sheet rock job, 
which required climbing, lifting, and bending.  The veteran 
was unable to perform this job and was terminated.  It was 
noted that the veteran had not worked since 1999.  The VA 
examiner reiterated that the veteran was terminated from his 
sheet rock job in 1999 because of his left knee condition, 
and opined that the veteran is physically unfit for physical 
employment.  In addition, the VA examiner noted that the 
veteran has no office skills or computer training and is 
unfit for sedentary employment.

On a VA Form 21-8940 dated in July 2005, the veteran reported 
that his left knee disability affected his full-time 
employment in 1998, that he last worked full-time in 1998, 
and that he became too disabled to work in 2001.  Notably, 
the veteran also indicated that he did not leave his last job 
because of his disability, and stated that he had not tried 
to obtain employment since he became too disabled to work.

On a VA Form 21-8940 dated in December 2006, the veteran 
reported that his left knee disability affected his full-time 
employment in 1999, that he last worked full-time in 1999, 
and that he became too disabled to work in 1999.  This time, 
however, the veteran indicated that he did leave his last job 
because of his disability, and stated that he had not tried 
to obtain employment since he became too disabled to work.

A May 2007 VA treatment record indicated that the veteran's 
left knee pain interferes with his normal work (defined as 
outside the home and housework).

At his January 2008 VA joints examination, it was noted that 
the veteran is not currently working.  According to the 
veteran, he last worked in 1988 and is out of work because of 
his knee.  (The date 1988 is presumably a typographical error 
and should be amended to reflect 1998, taking into 
consideration all of the evidence of record.)  It was noted 
that the veteran worked as a dry wall finisher, and he stated 
that he could not do that anymore due to long standing, 
lifting, and bending that caused pain.  The VA examiner 
opined that the veteran can no longer do his usual job as a 
dry wall finisher and probably cannot do physical type labor, 
but he can do sedentary type labor.

The issue in this case is whether the veteran is capable of 
performing the acts required by any type of gainful 
employment.  The Board acknowledges that the evidence is 
consistent in showing that he probably cannot perform his 
prior work as a drywall finisher due to his knee disability.  
However, the current VA examiner opined that he could do 
sedentary employment.  The Board notes that the July 2005 
examiner stated that because the veteran had no office or 
computer skills he could not do sedentary work.  However, he 
did not opine that the veteran's knee disability prevented 
sedentary employment.  Moreover, this examiner based his 
opinion upon the veteran's statement that he was terminated 
from his last job due to his knee condition.  However, the 
evidence of record shows the veteran reporting during the 
2001 VA examination that he left his last job because the 
building burned down.  In addition, VA treatment records 
during 1999 reflect no complaints concerning his knee.  
Rather, he was noted to have a back injury which occurred 
while working construction in July 1998.  It was not until 
March 2000 that the veteran first indicated to his VA 
treating providers that his left knee was "bothering him 
lately."  Finally, the outpatient treatment records in 2000 
note the veteran reported he was not working due to his back 
and knee.  The Board finds the veteran's contention that he 
was fired due to his knee, as related to the 2005 VA 
examiner, is inconsistent with the other evidence of record 
and is not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount 
the weight, credibility, and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  Thus, the opinion of the 2001 VA 
examiner based upon such history has no probative value.  

The Board also notes that the veteran was denied entitlement 
to benefits from the Social Security Administration, and he 
has reported no attempts to obtain employment since 1998 or 
1999.

In summary, the veteran's only disability is his left knee 
disability evaluated as 10 percent disabling, and he does not 
meet the schedular requirements for a TDIU.  Moreover, the 
preponderance of the competent evidence reflects that his 
disability would not prevent sedentary employment.  The Board 
finds that the competent medical evidence of record is of 
greater probative value than the statements of the veteran.  
Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's service-connected 
disability alone is of such severity as to preclude his 
participation in all forms of substantially gainful 
employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for 
chondromalacia patella, left knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


